Citation Nr: 0842739	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-34 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. R. Weaver





INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  He died in February 2007.  The appellant 
seeks surviving spouse benefits.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied service connection for the 
cause of the veteran's death.  


FINDINGS OF FACT

1.  The veteran died in February 2007, due to cerebrovascular 
accident (CVA) secondary to hypertension.  

2.  At the time of the veteran's death, service connection 
was not established for any disabilities.  Prior to his 
death, the veteran brought claims for service connection for 
ulcers and hypertension that were denied in a July 2006 
rating decision.  

3.  The record does not contain competent medical evidence 
linking the veteran's death to his active service or to any 
disease or injury incurred in or aggravated by active 
service.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.159, 3.303, 3.307, 
3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2007; a rating 
decision in May 2007; and a statement of the case in October 
2007.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the adjudication in the 
April 2008 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  

The law provides Dependency and Indemnity Compensation (DIC) 
for the spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310.  A service-connected 
disability is one that was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  Certain conditions, such as cardiovascular-renal 
disease and peptic ulcers, are presumed to have been incurred 
in service if they manifest to a compensable degree of at 
least 10 percent within one year after service.  38 C.F.R. 
§ 3.307.  
 
The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  It is 
not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).  

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions.  
However, even in such cases, there is for consideration 
whether there may be a reasonable basis for holding that a 
service-connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish entitlement to service connection for the cause 
of the veteran's death, the appellant must link the veteran's 
death to his military service with competent medical 
evidence.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. 3.159(a) 
(2008).  Lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant contends that service connection for the 
veteran's cause of death is warranted because he developed 
bleeding stomach ulcers in service that caused hypertension, 
which caused the CVA that killed him.  At the time of the 
veteran's death, service connection was not established for 
any disabilities.  Prior to his death, the veteran brought 
claims for service connection for ulcers and hypertension 
that were denied in a July 2006 rating decision.  Service 
connection for ulcers and hypertension for accrued benefits 
purposes was denied by a May 2007 rating decision.

After a thorough review of the evidence, the Board finds that 
the competent medical evidence does not link the veteran's 
death to his military service.  First, the medical evidence 
does not show that the veteran developed bleeding ulcers in 
service that caused his hypertension.  His service medical 
records are devoid of complaints of or treatment for ulcers.  
His abdomen and viscera are marked as normal on his February 
1954 separation examination.  And, in a Report of Medical 
Examination for Disability Evaluation form dated May 1991, 
the veteran indicated that his ulcer condition began in 1983, 
not during service.  

The file is also devoid of competent medical evidence 
indicating that the veteran's ulcers caused his hypertension.  
The appellant has submitted a handwritten note dated March 
2007 wherein the veteran's pharmacist stated that the veteran 
suffered from ulcers and often purchased medications for that 
condition.  However, while that evidence demonstrates the 
presence of ulcers, the Board finds that evidence is not 
probative to the issue of service connection for ulcers 
because it does not demonstrate that the veteran's ulcers 
developed in service or caused his hypertension.  Therefore, 
the Board finds that the claims filed does not contain any 
competent medical evidence demonstrating that the veteran's 
ulcers were incurred in or aggravated by service or 
manifested to a compensable degree within one year following 
separation from service.  Therefore, the Board cannot find 
that the ulcers were service-connected.

Second, the evidence does not show that the veteran's 
hypertension was incurred during service.  At the time of his 
enlistment in February 1951, the veteran's blood pressure was 
125/70.  His service medical records are silent for 
complaints, treatment, or diagnosis of hypertension.  His 
blood pressure was 110/68 at the time of his discharge in 
February 1954.  The first record showing of record a 
diagnosis of moderate systolic hypertension was in May 1991, 
approximately 37 years after the veteran's separation from 
service.  Such a long lapse between the veteran's service and 
his medical treatment for hypertension weighs against a 
finding of service incurrence.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).

The Board acknowledges that the file contains a June 2006 
letter from Dr. S. wherein he states that the veteran's 
hypertension began in service.  However, the Board does not 
find the doctor's conclusion persuasive because it is not 
supported by the veteran's service medical records, Dr. S's 
own treatment records from 1985 to 1986, or other clinical 
data or rationale.  Sklar v. Brown, 5 Vet. App. 140 (1993); 
Bloom v. West, 12 Vet. App. 185 (1999).  The doctor does not 
provide any supporting evidence to show that hypertension was 
shown in service or within one year following the veteran's 
separation from service.  While that physician states that 
the hypertension begin in service, no basis is provided for 
that opinion.  Furthermore, while the physician stated that 
the veteran was a long time patient, the physician did not 
state when the veteran was first treated for hypertension.  
In addition, the physician does not explain the finding that 
hypertension began during service where the service medical 
records are silent for any complaint, treatment, finding, or 
diagnosis of hypertension.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
claimant, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

Similarly, in a February 2007 letter, a private physician 
stated that he treated the veteran for hypertension and acid 
peptic disorder "sometime before 1993."  The Board finds 
that letter also has little probative value because it does 
not establish a link between the veteran's ulcers, his 
hypertension, and his period of service.

Therefore, the Board finds that the evidence does not support 
a finding that hypertension was incurred in or aggravated by 
service or manifested to a compensable degree within one year 
following separation from service.  Therefore, the Board 
finds that service connection for hypertension as a cause of 
the veteran's death is not warranted.

Lastly, the record does not contain medical evidence of a 
nexus between the CVA that caused the veteran's death and his 
period of active duty.  The evidence shows that the veteran 
suffered his first stroke in December 1985, approximately 31 
years after his separation from service.  It appears that the 
veteran had a second stoke in June 2006 that rendered him 
unable to talk or swallow.  In a June 2006 follow up note, 
the veteran's physician stated that his condition was 
worsening.  The veteran's Certificate of Death shows that he 
died in February 2007 from CVA secondary to hypertension.  

Therefore, the Board finds that the evidence does not support 
a finding that any CVA was incurred in or aggravated by 
service or manifested to a compensable degree within one year 
following separation from service.  Therefore, the Board 
finds that service connection for hypertension as a cause of 
the veteran's death is not warranted.

The Board acknowledges the appellant's assertions that about 
the cause of the veteran's death.  However, as a lay person, 
she is not competent to offer opinions on medical diagnosis 
or causation, and the Board may not accept unsupported lay 
statements with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  

The Board finds that the record does not support a finding 
that the veteran's death was due to any disability incurred 
in or aggravated by his active service.  Furthermore, the 
evidence does not demonstrate that cardiovascular-renal 
disease or peptic ulcers manifested to a compensable degree 
within one year following the veteran's separation from 
service.  Therefore, the Board finds that the cause of the 
veteran's death was not due to a service-connected disability 
or to his service.  Therefore, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


